Wilkins, J.
This is an action of. tort for personal injuries caused by the negligent operation of an automobile by the defendant. The defence is that the plaintiff’s exclusive remedy is under the workmen’s compensation act. The judge found for the defendant, and reported the case to this court.
The facts appear from a case stated: The plaintiff and the defendant were both employed by Charles G. Allen Company in Barre. The plaintiff was hurt at 6 a.m. on March 5, 1942, in a parking lot owned by the employer adjacent to its'foundry and maintained by the employer for the use of its employees for parking their automobiles while at work. The plaintiff’s duties included the directing of employees in parking their automobiles, and he was so engaged within the scope of his employment when injured. The defendant, a moulder, was parking his automobile preparatory to going to work in the foundry, where he was due to report at 6:30 a.m. The plaintiff stood in front of the defendant’s automobile, and motioned him to drive forward to a white line. The defendant’s foot slipped from the brake to the accelerator, and the automobile moved forward, striking the plaintiff. The employer was duly insured for workmen’s compensation in accordance with G. L. (Ter. Ed.) c. 152, and the plaintiff had not reserved his common law rights under § 24 thereof.
*635On a case stated this court may draw “any inferences of fact that might have been drawn therefrom at a trial.” G. L. (Ter. Ed.) c. 231, § 126. Howell v. First of Boston International Corp. 309 Mass. 194, 196. Hayes v. Lumber-mens Mutual Casualty Co. 310 Mass. 81, 83. Caissie v. Cambridge, ante, 346, 347.
If at the time the injuries were received the parties were engaged in the course of their common employment, the plaintiff cannot maintain this action but must rely upon his remedies under the workmen’s compensation act. G. L. (Ter. Ed.) c. 152, § 15, as amended. Bresnahan v. Barre, 286 Mass. 593. Dresser v. New Hampshire Structural Steel Co. 296 Mass. 97. Caira v. Caira, 296 Mass. 448. Clark v. M. W. Leahy Co. Inc. 300 Mass. 565, 568-569. Carlson v. Dowgielewicz, 304 Mass. 560.
The plaintiff was expressly stated to be engaged within the scope of his employment. The question for decision, therefore, is whether the defendant, who was using the parking facilities provided by the employer in preparation for his work, was within t.Rp gprvpf nf tii? nmpl^mnnnt nnp half hour before he was obliged to report in the foundry for the performance of his duties. We think that the judge wa? right in concluding tiiaTEe was. He was on the premises of his employer, engaged in an act, con tempi ntH by his employment. a,nd was about to go to another part of the premises where his work was to be done. This was an incident of his employment. It is of no consequence that he was not inside a building. See Stacy’s Case, 225 Mass. 174; Hallett’s Case, 232 Mass. 49. The mere fact, that an employee, employed for indoor work, was outdoors when injured, does not preclude him from the protection of the act. That he was one half hour early was not unreasonable. “While on the master’s premises, a servant may be within his employment although he Has not begun work or has stopped-work.” Watkins v. New lork, New Haven & Hartford Railroad, 290 Mass. 448, 450. A similar result has been reached in numerous analogous situations. Olsen v. Andrews, 168 Mass. 261, 263-264. Boyle v. Columbian Fire Proofing Co. 182 Mass. 93, 102. Sundine’s Case, 218 *636Mass. 1, 4-5. Von Ette’s Case, 223 Mass. 56, 61. White v. E. T. Slattery Co. 236 Mass. 28, 33-34. Latter’s Case, 238 Mass. 326, 327-328. Milliman’s Case, 295 Mass. 451. Sylvia’s Case, 298 Mass. 27. DeStefano v. Alpha Lunch Co. of Boston, 308 Mass. 38. Nagle’s Case, 310 Mass. 193, 197. Souza’s Case, 316 Mass. 332, 335. The decision in Mannering’s Case, 290 Mass. 517, is an authority for, and not against, the conclusion here reached. In Rourke’s Case, 237 Mass. 360, and in Bell’s Case, 238 Mass. 46, the employee was not on the employer’s premises. Nothing inconsistent with the view here taken is to be found in Donovan’s Case, 217 Mass. 76.

Judgment for the defendant.